


Exhibit 10.3
 
 
JOINDER AGREEMENT
THIS JOINDER AGREEMENT (“Joinder Agreement”) is executed as of March 27, 2013,
by Xeres Ventures LLC, a Delaware limited liability company (“Joining Party”),
and delivered to KeyBank National Association, as Agent, pursuant to §5.2 of the
Credit Agreement dated as of May 6, 2010, as from time to time in effect (the
“Credit Agreement”), among DuPont Fabros Technology, L.P. (the “Borrower”),
KeyBank National Association, for itself and as Agent, and the other Lenders
from time to time party thereto. Terms used but not defined in this Joinder
Agreement shall have the meanings defined for those terms in the Credit
Agreement.
RECITALS
A.    Joining Party is required, pursuant to §5.2 of the Credit Agreement, to
become an additional Subsidiary Guarantor under the Guaranty and the
Contribution Agreement.
B.    Joining Party expects to realize direct and indirect benefits as a result
of the availability to Borrower of the credit facilities under the Credit
Agreement.
NOW, THEREFORE, Joining Party agrees as follows:
AGREEMENT
1.Joinder. By this Joinder Agreement, Joining Party hereby becomes a “Subsidiary
Guarantor” and a “Guarantor” under the Guaranty, and the other Loan Documents
with respect to all the Obligations of Borrower now or hereafter incurred under
the Credit Agreement and the other Loan Documents, and a “Subsidiary Guarantor”
under the Contribution Agreement. Joining Party agrees that Joining Party is and
shall be bound by, and hereby assumes, all representations, warranties,
covenants, terms, conditions, duties and waivers applicable to a Subsidiary
Guarantor and a Guarantor under the Guaranty, the other Loan Documents and the
Contribution Agreement.


2.Representations and Warranties of Joining Party. Joining Party represents and
warrants to Agent that, as of the Effective Date (as defined below), except as
disclosed in writing by Joining Party to Agent on or prior to the date hereof
and approved by the Agent in writing (which disclosures shall be deemed to amend
the Schedules and other disclosures delivered as contemplated in the Credit
Agreement and are attached hereto as Schedule A), the representations and
warranties contained in the Credit Agreement and the other Loan Documents are
true and correct in all material respects as applied to Joining Party as a
Subsidiary Guarantor and a Guarantor on and as of the Effective Date as though
made on that date. As of the Effective Date, all covenants and agreements in the
Loan Documents and the Contribution Agreement of the Subsidiary Guarantor are
true and correct with respect to Joining Party and no Default or Event of
Default shall exist or might exist upon the Effective Date in the event that
Joining Party becomes a Subsidiary Guarantor.


3.Joint and Several. Joining Party hereby agrees that, as of the Effective Date,
the Guaranty, the Contribution Agreement and the other Loan Documents heretofore
delivered to the Agent and the Lenders shall be a joint and several obligation
of Joining Party to the same extent as if executed and delivered by Joining
Party, and upon request by Agent, will promptly become a party to the Guaranty,
the Contribution Agreement and the other Loan Documents to confirm such
obligation.




--------------------------------------------------------------------------------




4.Further Assurances. Joining Party agrees to execute and deliver such other
instruments and documents and take such other action, as the Agent may
reasonably request, in connection with the transactions contemplated by this
Joinder Agreement.


5.GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL OBLIGATION
UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401,
BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.


6.Counterparts. This Agreement may be executed in any number of counterparts
which shall together constitute but one and the same agreement.


7.The effective date (the “Effective Date”) of this Joinder Agreement is March
27, 2013.








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Joining Party has executed this Joinder Agreement as of the
day and year first above written.
“JOINING PARTY”
XERES VENTURES LLC, a Delaware limited liability company
By: Xeres Interests LLC,
a Delaware limited liability company,
its Managing Member


By: Xeres Management LLC,
a Delaware limited liability company,
its Managing Member


By: DuPont Fabros Technology, L.P.,
a Maryland limited partnership,
its Managing Member


By:    DuPont Fabros Technology, Inc.,
a Maryland corporation,
its General Partner


By:     /s/ Mark L. Wetzel     
Name:     Mark L. Wetzel     
Title:     Executive Vice President, Chief Financial Officer
and Treasurer


ACKNOWLEDGED:
KEYBANK NATIONAL ASSOCIATION, as Agent
By:    /s/ Jason R. Weaver         
Name:    Jason R. Weaver         
Title:    SVP                  






--------------------------------------------------------------------------------




Schedule A
None.








